           Case 2:20-cv-00063-JTR Document 28 Filed 05/06/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

MARIO LAMAR BRADLEY                                                              PLAINTIFF

V.                                No. 2:20-CV-00063-JTR

PATRICIA SNYDER, Jail Administrator,
Arkansas County; and TODD WRIGHT,
Sheriff, Arkansas County Jail                                                DEFENDANTS

                                          ORDER1

       On March 25, 2020, Plaintiff Mario Lamar Bradley (“Bradley”), a pre-trial

detainee incarcerated in the Arkansas County Detention Center (“ACDC”), initiated

this pro se § 1983 action alleging Defendants violated his constitutional rights. Docs.

1 & 2. Bradley later filed an Amended Complaint (Doc. 6), and after screening his

pleadings, the Court allowed him to proceed with his inadequate medical care and

inhumane conditions of confinement claims against Defendants Jail Administrator

Patricia Snyder and Sheriff Todd Wright (Doc. 7).

       On March 23, 2021, an Order mailed to Bradley at the ACDC, his address of

record, was returned to the Court as undeliverable, with the notation “Unable to

Forward.” Doc. 19. On March 31, 2021, the Court entered an Order directing

Bradley to file a notice of his current mailing address with the Court within 30 days.


       1
         On February 12, 2021, United States District Judge Lee P. Rudofsky referred this case
to the undersigned to conduct all proceedings and order the entry of a final judgment in
accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. Doc. 16.
             Case 2:20-cv-00063-JTR Document 28 Filed 05/06/21 Page 2 of 2




Doc. 20. Importantly, this Order warned Bradley that if he did not timely and

properly respond, his case would be dismissed, without prejudice, for failure to

prosecute pursuant to Local Rule 5.5(c)(2).2 Id. As of the date of this Order, Bradley

has not filed a response to the Court’s Order, and the time to do so has expired.3

        IT IS THEREFORE ORDERED THAT:

        1.       This case is dismissed, without prejudice, due to a lack of prosecution.

See Fed. R. Civ. P. 41(b); Local Rule 5.5(c)(2).

        2.       Defendants’ Motion for Summary Judgment (Doc. 22) is DENIED as

moot.

        3.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any in

forma pauperis appeal from this Order is not taken in good faith.

        IT IS SO ORDERED this 6th day of May, 2021.



                                               UNITED STATES MAGISTRATE JUDGE




        2
          The Court had previously notified Bradley of his obligation, under Local Rule
5.5(c)(2), to maintain a valid mailing address with the Clerk of this Court. Doc. 3.
        3
            Bradley’s last communication with the Court was on or about February 2, 2021. See
Doc. 16.
                                                 2
